Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-22-00221-CR

                                  IN RE Juan Roberto RODRIGUEZ

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 27, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 14, 2022, Relator Juan Roberto Rodriguez filed a pro se petition for writ of

mandamus asserting the trial court failed to rule on two motions.

           To establish a right to mandamus relief in a criminal case, the relator must show the trial

court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). A trial court has a ministerial

duty to rule on a properly filed and timely presented motion. In re State ex rel. Young v. Sixth

Judicial Dist. Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).

However, a relator has the burden of providing this court with a record sufficient to establish his

right to mandamus relief. See TEX. R. APP. P. 52.7(a)(1) (requiring relator to file “a certified or



1
 This proceeding arises out of Cause No. 1990CR1294, styled State of Texas v. Juan Roberto Rodriguez, pending in
the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.
                                                                                      04-22-00221-CR


sworn copy of every document that is material to the relator’s claim for relief and that was filed in

any underlying proceeding”). A relator must provide the court of appeals with a record showing

the motion at issue was properly filed, the trial court was made aware of the motion, and the motion

has not been ruled on by the trial court for an unreasonable time period. See In re Mendoza, 131

S.W.3d 167, 167-68 (Tex. App.—San Antonio 2004, orig. proceeding).

       Here, Rodriguez attached copies of his motions to his petition, but the motions are not file-

stamped to indicate they were properly filed. See id. Rodriguez also did not provide this court

with a record indicating the trial court was made aware of the motions or he had been waiting for

a ruling for an unreasonable time. See id. Based on the record before us, Rodriguez has not shown

himself entitled to mandamus relief. Accordingly, the petition for writ of mandamus is denied.


                                                  PER CURIAM

Do not publish




                                                -2-